IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


SHIRETTA JUSTICE,                           : No. 569 EAL 2017
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
              v.                            :
                                            :
                                            :
PENNSYLVANIA STATE POLICE                   :
TROOPER LOMBARDO,                           :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, is:


             Was [Respondent] acting within the scope of his employment
             throughout his entire encounter with the motorist, and thus
             entitled to JNOV on the basis of sovereign immunity?